      Case 1:10-cv-06950-AT-RWL Document 1164 Filed 01/22/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
H. CRISTINA CHEN-OSTER, LISA PARISI, SHANNA                       DOC #: _________________
ORLICH, ALLISON GAMBA, and MARY DE LUIS,                          DATE FILED: 1/22/2021

                              Plaintiffs,

               -against-                                             10 Civ. 6950 (AT) (RWL)

GOLDMAN, SACHS & CO. and THE GOLDMAN                                          ORDER
SACHS GROUP, INC.,

                        Defendants.
ANALISA TORRES, District Judge:

         The Court has reviewed the parties’ submissions at ECF Nos. 1158–1163. Accordingly,
the Plaintiffs’ requests to file reply briefs, ECF Nos. 1158–1159, 1163, and Defendants’ request
to file a sur-reply, ECF No. 1162, are GRANTED.

       Defendants’ request to continue redaction of highly sensitive materials set forth in ECF
No. 1161 is GRANTED.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 1158–1159, 1163.

       SO ORDERED.

Dated: January 22, 2021
       New York, New York
